— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered October 10, 1989, convicting her of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that she was deprived of her right to a fair trial due to improper and prejudicial remarks by the prosecutor during his summation (see, People v Ashwal, 39 NY2d 105; People v Jackson, 143 AD2d 363). However, no objections were made to several of the statements now complained of, and therefore, the defendant’s claims of error with respect thereto are unpreserved for appellate review (see, CPL 470.05 [2]). Other allegedly improper statements were made in fair response to comments by defense counsel during his summation (see, People v Sykes, 151 AD2d 523). As to the remaining statements at issue, the court gave the jury proper curative instructions. When the trial is viewed in its totality, the defendant was not deprived of a fair trial (see, People v Galloway, 54 NY2d 396). Thompson, J. P., Lawrence, Balletta and O’Brien, JJ., concur.